Citation Nr: 1615954	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-01 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cancerous tumor of the left eye.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  He had service in the Republic of Vietnam from August 1968 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the RO.

In July 2013, the Board remanded the claim for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cancerous tumor in the left eye.  He claims that the disability is due to exposure to Agent Orange.  

In the July 2013 Board remand, the RO was requested to obtain a medical opinion by an ophthalmologist as to the relationship, if any between the diagnosed malignant conjunctival lesion of the left eye and the Veteran's exposure to Agent Orange while serving in the Republic of Vietnam.

A medical opinion was obtained in May 2014.  At the time, the examiner noted the Veteran had a sty in service and opined that "[t]he Squamous cell carcinoma was not caused by the sty.  They are two unrelated conditions.  Squamous cell carcinoma is not one of the cancers that have been recognized as being caused by exposure to Agent Orange, so there is no relationship between the squamous cell carcinoma and Agent Orange exposure."

The Board finds the VA doctor's opinion as to the etiology of the Veteran's squamous cell carcinoma to be inadequate as the physician appears to have relied solely on the fact that VA has not recognized an etiological connection between these cancers and Agent Orange.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

Even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Thus, the Board finds that the rationale provided for this medical opinion is incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical opinion, it must be provide one that is adequate).  Therefore, an addendum opinion must be obtained regarding any relationship between the Veteran's squamous cell carcinoma and his in-service herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake 22 Vet. App. 295, 300 (2008).

Accordingly, the case is REMANDED for the following action:

1. Return the file to the examiner who provided the May 2014 VA addendum opinion and ask that a new opinion be provided.  The examiner should review a copy of this remand.  After a review of the claim file, the physician should opine whether it is at least as likely as not (i.e., probability greater than 50 percent), that the Veteran's squamous cell carcinoma of the eye has a direct relationship to the Veteran's exposure to herbicides such as Agent Orange in service.  

The examiner should be advised that, as the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides during such service and that the physician must opine as to whether there is a direct relationship between such presumed exposure and any squamous cell carcinoma the Veteran may have or has had as established by the evidence. 

In rendering an opinion as to direct service connection, relevant points that could be discussed include why the doctor finds any cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the cancer, and whether the squamous cell carcinoma has manifested itself in an unusual manner.  In addition, the physician is advised that an opinion based solely on the basis that VA has not recognized a relationship between exposure to herbicides such as Agent Orange and squamous cell carcinoma as well as the fact that such cancer did not manifest within one year after discharge from service is not an adequate opinion.

The claim folder should be made available to the examiner, and the examiner should be given access to the Veteran's Virtual VA file.  The examiner must document that a review of the claim file has been conducted.  A complete rationale for any opinion rendered must be provided. 

2.  After completing all indicated development, the RO or should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a full responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




